CHANGE OF CONTROL AGREEMENT


This Change of Control Agreement ("Agreement") is made and entered into,
effective as of the 25th  day of October , 2018 (the "Effective Date"), by and
between Trinity Capital Corporation and Los Alamos National Bank (collectively
the "Bank") and Joseph M. Martony (the "Executive").
WITNESSETH:
WHEREAS, the Executive has been employed by the Bank as its Chief Risk Officer
since on or about January 11, 2016;
WHEREAS, the Bank recognizes that the possibility of a Change of Control (as
hereinafter defined) of the Bank exists or may exist in the future and that the
threat or the occurrence of a Change of Control can result in significant
distractions of its key management personnel because of the uncertainties
inherent in such a situation;
WHEREAS, the Bank believes that it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control, and has determined that it
is essential and in the best interest of the Bank for the services of the
Executive to be retained in the event of a threat or occurrence of a Change of
Control and to provide for the Executive's continued dedication and efforts in
such event without undue concern for the Executive's personal financial and
employment security; and
WHEREAS, in order to induce the Executive to remain in the employ of the Bank,
particularly in the event of a threat or the occurrence of a Change of Control,
the Bank desires to enter into this Agreement with the Executive to provide the
Executive with certain benefits in the event of a Change of Control, which will
replace and supersede any Change of Control benefits provided to Executive under
any other agreement, whether written or oral, between the Executive and the
Bank.
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements contained herein, the Bank and the Executive hereby
agree as follows:
ARTICLE 1 
DEFINITIONS
1.1. Definitions.  The following terms shall have the definitions set forth
below for purposes of this Agreement.
(a)
"Cause" when used herein concerning the termination of the Executive's
employment by the Bank, means:

(i) willful misfeasance, gross negligence, conduct involving dishonesty, or a
material breach of a fiduciary duty in the performance of Executive's duties, as
reasonably determined by the Bank;
(ii) conviction of crime in connection with Executive's duties or of any felony;
(iii) conduct significantly harmful to the Bank, as reasonably determined by the
Bank, including, but not limited to, intentional violation of law or of any
significant policy or procedure of the Bank, or conduct that materially
discredits the Bank or is materially detrimental to the reputation of the Bank;
(iv) refusal or failure to act in accordance with a stipulation, requirement, or
directive of the Bank (provided such directive is lawful);
(v) failure to faithfully or diligently perform any of the duties of Executive's
employment which are specified in this Agreement, articulated by the Bank, or
are usual and customary duties of Executive's employment, if such failure has
not been remedied or is not being remedied to the Bank's reasonable satisfaction
within thirty (30) days after written notice, including a detailed description
of the failure, has been delivered by the Bank to Executive; or
(vi) chronic drug or alcohol abuse, as reasonably determined by the Bank.
(b) "Change of Control" means the following:


(i) The consummation of the acquisition by any "person" (within the meaning of 
Section 13(d) or Section 14(d) of the Securities Exchange Act of 1934) of
"beneficial ownership" (within the meaning of Rule 13d-3 promulgated under the
Securities Exchange Act of 1934) of more than 50% of the combined voting power
of the then outstanding voting securities of the Bank; or


(ii) The consummation by the Bank of: (A) a merger or consolidation if the
Bank's shareholders immediately before such merger or consolidation do not, as a
result of such merger or consolidation, own, directly or indirectly, more than
50% of the combined voting power of the then outstanding voting securities of
the entity resulting from such merger or consolidation in substantially the same
proportion as their ownership of the combined voting power of the voting
securities of the Bank outstanding immediately before such merger or
consolidation; or (B) an agreement for the sale or other disposition of all or
substantially all of the assets of the Bank.


Notwithstanding any provision of this definition to the contrary, a Change of
Control shall not be deemed to have occurred solely because more than 50% of the
combined voting power of the then outstanding securities of the Bank are
acquired by (A) a trustee or other fiduciary holding securities under one or
more employee benefit plans maintained by the Bank or an Affiliate or (B) any
corporation that, immediately prior to such acquisition, is owned directly or
indirectly by the Bank's shareholders in the same proportion as their ownership
of stock immediately prior to such acquisition. Additionally, notwithstanding
any other provision of this Agreement, the definition of Change of Control shall
be interpreted and administered in a manner consistent with Code Section 409A.


ARTICLE 2 
CHANGE OF CONTROL BENEFITS
2.1. If there occurs (a) a Change of Control and (b) within one (1) year
following the Change of Control such successor (i) fails to continue Executive's
employment other than for Cause, or (ii) effects a material diminution in
Executive's base compensation and benefits, duties, responsibilities and/or
authority, without Executive's written consent, or (iii) requires the Executive
to relocate more than 50 miles from Santa Fe County, New Mexico, without the
Executive's written consent (each a "Change of Control Termination"), Executive
shall be entitled to the following benefits (the "Change of Control Payment"):
(i) a single lump sum payment equal to 1.0 times the sum of the Executive's
average annual base salary for the three calendar years preceding the date of
the Change of Control Termination, plus the Executive's average bonus for such
three calendar years earned  pursuant to the Bank's Short Term Incentive
Compensation Program preceding the Change of Control Termination, all subject to
all applicable tax withholding; provided, that any such calculation shall
include only those years beginning on or after January 1, 2016; provided
further, that if the Executive has not been an employee of the Company for three
calendar years preceding the Change of Control Termination, the amounts would be
based on the annualized average annual base salary and annualized annual bonus
for the period of employment, (ii) Executive's earned but unpaid annual base
salary for the period ending on the date of the Change of Control Termination,
(iii) Executive's accrued but unpaid vacation pay for the period ending on the
date of the Change of Control Termination, (iv) Executive's unreimbursed
business expenses through and including the date of the Change of Control
Termination, provided that all required submissions for expense reimbursement
are made in accordance with the Bank's expense reimbursement policy and within
30 days following the date of the Change of Control Termination, (v) 18 months
of health care benefits from the date of the Change of Control Termination and
the benefit provide would be a medical plan that is the same as that offered to
all other employees, (vi) the Bank shall pay reasonable costs up to $15,000 of
the services of any outplacement counseling service mutually satisfactory to the
Bank and the Executive, and (vii) reimbursement to the Executive for any
"parachute payment" penalties (as defined in Section 2.4 below), if applicable,
up to $175,000 with no gross-up.  In order to effect a Change of Control
Termination under 2.1(b)(ii) above, the Executive shall be required to provide
the Bank, or its successor, with notice of the existence of the applicable
condition giving rise to the termination within a period of ninety (90) days of
the initial existence of the condition, and allow the Bank, or its successor, a
grace period of thirty (30) days to remedy the condition.  In the event that the
Bank, or its successor, fails to remedy the condition within such thirty (30)
day grace period, the Executive may terminate his employment pursuant to
2.1(b)(ii) within the thirty (30) day period following the expiration of the
grace period.
2.2. Executive's rights following a Change of Control Termination with respect
to any benefits, incentives, or awards provided to Executive pursuant to  the
terms of any plan, program, or arrangement sponsored or maintained by the Bank
or its Affiliates, whether tax-qualified or not, which are not specifically
addressed herein, shall be subject to the terms of such plan, program, or
arrangement and this Agreement shall have no effect upon such terms except as
specifically provided herein.
2.3. Executive shall receive the Change of Control Payment as soon as practical
following the execution and non-revocation (if applicable) of a general waiver
and release of claims in favor of the Bank and/or its successor in a form to be
provided to Executive at the effective time of the occurrence of a Change in
Control.
2.4.   In the event that any payments or benefits provided or to be provided by
the Bank to the Executive under this Agreement ("Covered Payments") (a)
constitute "parachute payments" within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the "Code") and (b) but for this
Section 2.4 would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code, then the Covered Payments shall be payable either: (i) in
full, or (ii) an amount reduced to the minimum extent necessary to ensure that
no portion of such Covered Payments is subject to excise tax under Section 4999
of the Code, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income taxes and the excise tax imposed by
Section 4999, results in the receipt by Executive on an after-tax basis, of the
greatest amount of benefits, notwithstanding that all or some portion of such
benefits may be taxable under Section 4999 of the Code. Any such reduction shall
be made by the Bank in its sole discretion consistent with the requirements of
Section 409A of the Internal Revenue Code.


ARTICLE 3 
CONFIDENTIALITY
The Executive and the Bank agree that the terms of this Agreement as well as the
discussions preliminary to, or relating to, this Agreement will be kept strictly
confidential, except as disclosure is required by law or deemed appropriate by
the Bank's counsel.
ARTICLE 4 
AMENDMENT AND TERMINATION OF AGREEMENT
This Agreement may be amended or terminated only by a written agreement executed
by the Bank and the Executive; provided, however, that this Agreement will
terminate automatically upon the payment of the Change of Control Payment
provided for in this Agreement, determined in accordance with Article 2.
ARTICLE 5 
GENERAL
5.1. No Duplication of Change of Control Benefits.  For the avoidance of doubt,
the Change of Control benefits provided herein supersede any Change of Control
benefits provided to the Executive pursuant to any employment agreement with the
Bank.  Further, except as specifically provided by this Agreement, Executive
shall not be entitled to any other compensation, severance or other benefits
from the Bank as a result of a Change of Control, other than as may be provided
to Executive under any Bank benefit or compensation plan.
5.2. Code Section 409A.
(a)
It is the intent of the parties to this Agreement that any compensation,
benefits and other amounts payable or provided to the Executive under this
Agreement shall be exempt from, or shall be paid or provided in compliance with,
Code Section 409A and all regulations, guidance, and other interpretative
authority issued thereunder (collectively, "Section 409A").  The parties agree
to modify this Agreement, or the timing (but not the amount) of the Change of
Control Payment, or both, to the extent necessary to comply with, and to the
extent permissible, under Section 409A.  In addition, notwithstanding anything
to the contrary contained in any other provision of this Agreement, if any
payments or benefits provided to the Executive, either per this Agreement or
otherwise, are non-qualified deferred compensation subject to, and not exempt
from, Section 409A (the "Subject Payments"), the following provisions shall
apply to such payments and/or benefits:

(i) Each amount to be paid or benefit to be provided will be construed as a
separate identified payment for purposes of Section 409A, even if part of an
installment payment.


(ii) Whenever a Subject Payment specifies a payment period with reference to a
number of days, the actual date of payment within the specified period shall be
within the sole discretion of the Bank, or its successor.


(iii) Neither party will have the right to accelerate or defer the delivery of
any Subject Payments except to the extent specifically permitted or required by
Section 409A.


(iv) With respect to any reimbursement of fees and expenses, or similar
payments, the following shall apply:  (i) unless a specific time period during
which such expense reimbursements and payments may be incurred is provided for
herein, such time period shall be deemed to be the Executive's lifetime; (ii)
the amount of expenses eligible for reimbursement hereunder in any particular
year shall not affect the expenses eligible for reimbursement in any other year;
(iii) the right to reimbursement of expenses shall not be subject to liquidation
or exchange for any other benefit; and (iv) the reimbursement of an eligible
expense or a payment shall be made on or before the last day of the calendar
year following the calendar year in which the expense was incurred or the
payment was remitted, as the case may be.


(v) Subject Payments triggered by a termination of employment shall not be made
unless such termination of employment constitutes a separation from service
within the meaning of Section 409A.


(vi) If and to the extent any portion of any payment, compensation or other
benefit provided to the Executive in connection with his separation from service
is determined to constitute a Subject Payment, and he is a "specified employee"
within the meaning of Section 409A, as determined by the Bank or its successor,
by which determination the Executive agrees to be bound, such portion of the
payment, compensation or other benefit will not be paid before the earlier of
(i) the day that is six months plus one day after the date of separation from
service or (ii) the tenth day after the date of his death (as applicable, the
"New Payment Date").  The aggregate of any payments that otherwise would have
been paid to the Executive during the period between the date of separation from
service and the New Payment Date will be paid in a lump sum in the first payroll
period beginning after such New Payment Date, and any remaining payments will be
paid on their original schedule.


(vii) If the sixty (60)-day period following a "separation from service" begins
in one calendar year and ends in a second calendar year (a "Crossover 60-Day
Period") and if there are any Subject Payments due the Executive that are:  (i)
conditioned on the Executive signing and not revoking a release of claims and
(ii) otherwise due to be paid during the portion of the Crossover 60-Day Period
that falls within the first year, then such payments will be delayed and paid in
a lump sum during the first seven (7) days of the portion of the Crossover
60-Day Period that falls within the second year.


(viii) Lump-sum severance payments shall be made, and installment severance
payments initiated, within sixty (60) days following the Executive's "separation
from service".


(b)
Terms defined in this Agreement will have the meanings given such terms under
Section 409A if and to the extent required to comply with Section 409A. 
Notwithstanding any other provision hereof, the Bank makes no representations or
warranties and will have no liability to Executive or any other person if any
provisions of or payments under this Agreement are determined to constitute
deferred compensation subject to Section 409A but not to satisfy the conditions
of Section 409A.

(c)
Any payments that are exempt from Section 409A, including amounts exempt under
the "short-term deferral" exemption or the "involuntary separation" exemption,
each as provided for under Section 409A, will not be treated as Subject Payments
unless applicable law requires otherwise.

5.3. Severability.  If any term or other provision of this Agreement is held to
be illegal, invalid or unenforceable by any rule of law or public policy, (a)
such term or provision will be fully severable and this Agreement will be
construed and enforced as if such illegal, invalid or unenforceable provision
were not a part hereof; (b) the remaining provisions of this Agreement will
remain in full force and effect and will not be affected by such illegal,
invalid or unenforceable provision or by its severance from this Agreement; and
(c) there will be added automatically as a part of this Agreement a provision as
similar in terms to such illegal, invalid or unenforceable provision as may be
possible and still be legal, valid and enforceable.  If any provision of this
Agreement is so broad as to be unenforceable, the provision will be interpreted
to be only as broad as is enforceable.
5.4. Successors; Binding Agreement.  This Agreement shall be binding upon and
shall inure to the benefit of the Bank, its successors and assigns, and the Bank
shall require any successors and assigns to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the Bank
would be required to perform it if no such succession or assignment had taken
place.  Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by the Executive, his beneficiaries or legal
representatives, except by will or by the laws of descent and distribution, in
which case, the Agreement may be enforceable only to the extent provided herein;
provided, however, that Executive's estate or heirs will be entitled to the
payments provided herein if a Change of Control Termination occurs and Executive
dies prior to receiving the applicable Change of Control Payment, if any.
5.5. Non-exclusivity of Rights.  Other than the limitations set forth in Section
5.1 of this Agreement, nothing herein shall prevent or limit the Executive's
continuing or future participation in any benefit, bonus, incentive or other
plans, programs, policies or practices, provided by the Bank and for which the
Executive may qualify, nor shall anything herein limit or otherwise affect such
rights as the Executive may have under any other agreements with the Bank;
provided, however, that any payments or benefits to which the Executive is
entitled under any severance pay plans maintained by the Bank shall reduce any
amounts due under this Agreement.
5.6. Full Satisfaction; Waiver and Release.  As a condition to receiving the
payments and benefits hereunder, the Executive shall execute a document in
customary form, releasing and waiving any and all claims, causes of actions and
the like against the Bank and their respective successors, shareholders,
officers, trustees, agents and Executives, regarding all matters relating to the
Executive's service as an Executive of the Bank or any affiliates and the
termination of such relationship.  Such claims include, without limitation, any
claims arising under Age Discrimination in Employment Act of 1967, as amended
(the "ADEA"); Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991, as amended; the Equal Pay Act of 1962; the American
Disabilities Act of 1990; the Family Medical Leave Act, as amended; the
Executive Retirement Income Security Act of 1976, as amended; or any other
federal, state or local statute or ordinance, but exclude any claims that arise
out of an asserted breach of the terms of this Agreement or current or future
claims related to the matters described in this Section 5.4.
5.7. No Guaranty of Employment.  Nothing in this Agreement shall be construed as
constituting a commitment, guarantee, agreement or understanding of any kind or
nature that the Bank shall continue to employ, retain or engage the Executive. 
This Agreement shall not affect in any way the right of the Bank to terminate
the employment or engagement of the Executive at any time and for any reason
whatsoever and to remove the Executive from any position with the Bank.
5.8. APPLICABLE LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF EACH OF
THE PARTIES SUBJECT TO THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW MEXICO WITHOUT REGARD TO THE LAWS
THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS.
5.9. Entire Agreement.  This Agreement constitutes the full understanding of the
parties, a complete allocation of risks between them and a complete and
exclusive statement of the terms and conditions of their agreement relating to
the subject matter hereof and supersedes any and all prior agreements, whether
written or oral, that may exist between the parties with respect thereto.
5.10. Multiple Counterparts.  For the convenience of the parties hereto, this
Agreement may be executed in one or more counterparts, each of which will be
deemed an original, and all counterparts hereof so executed by the parties
hereto, whether or not such counterpart will bear the execution of each of the
parties hereto, will be deemed to be, and will be construed as, one and the same
Agreement.  A telecopy or facsimile transmission of a signed counterpart of this
Agreement will be sufficient to bind the party or parties whose signature(s)
appear thereon.
5.11. Waiver.  No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel to enforce any provision of this
Agreement, except by written instrument signed by the party charged with such
waiver or estoppel.
IN WITNESS WHEREOF, the Bank and the Executive have executed this Agreement this
25th day of October 2018.
EXECUTIVE:


 /s/ Joseph M. Martony
Joseph M. Martony




BANK:


TRINITY CAPITAL CORPORATION




 /s/ James E. Goodwin, Jr. 
James E. Goodwin, Jr., Chairman




LOS ALAMOS NATIONAL BANK

 /s/ James E. Goodwin, Jr.
James E. Goodwin, Jr., Chairman 